Citation Nr: 0734284	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  01-01 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a cervical spine 
disability.

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1957.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 2000 and February and October 
2002 rating decisions by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the veteran's claims seeking service 
connection for a cervical spine disability and headaches.

In July 2004, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  

When this matter was initially before the Board in February 
2005, it was remanded for further development.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's cervical 
spine disability was not present in service and was first 
manifested many years after service and is not related to 
disease or injury in service.

2.  The medical evidence shows that the veteran's headaches 
were not present in service or until many years thereafter 
and is not related to service or to an incident of service 
origin, including his service-connected sebaceous cysts.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  Headaches were neither incurred in nor aggravated by 
service, nor are headaches proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In January and May 2002 letters, as well as in letters dated 
in September 2003 and December 2006, the RO notified the 
veteran of the elements necessary to establish a claim of 
service connection.  The letters notified him of the first 
element, i.e., that the evidence needed to show that the 
disability was related to a disease or injury of service 
origin.  The letters also satisfied the second and third 
elements because they notified him of the evidence he was 
responsible for submitting and identified the evidence that 
VA would obtain.  As to the fourth element, in the September 
2003 and December 2006 letters, the RO advised the veteran to 
submit to VA any pertinent evidence in his possession, and in 
a signed August 2007 statement, the veteran indicated that he 
had no additional information or evidence to submit to VA, 
which affirmatively shows that he understood that he needed 
to file with VA any evidence in his possession that might 
substantiate his claim.

The Board notes that although several of the letters were 
issued subsequent to the rating decisions on appeal, in a 
June 2007 rating action, a copy of which was issued to the 
appellant as part of the July 2007 Supplemental Statement of 
the Case, the RO readjudicated the claim, curing any 
procedural defect.  See Mayfield v. Nicholson, 444 F.3d at 
1334; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board acknowledges that, to date, VA has not notified the 
veteran of the recent amendment to 38 C.F.R. § 3.310 that 
provides for the award of secondary service connection based 
on aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(b) 
(2007).  Because the veteran asserts service connection for 
headaches were caused by his cervical spine disability, and 
given that the Board in this decision denies service 
connection for a cervical spine disability, he is not 
prejudiced.  

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The RO notified the veteran of these criteria in a 
December 2006 letter.  In any event, because the 
preponderance of the evidence is against the claim, any issue 
relating to an evaluation of the degree of disability or 
appropriate effective date is moot.  

Further, given his contentions, the veteran demonstrated his 
affirmative understanding, i.e., he had actual knowledge of 
what was necessary to substantiate his claim.  Thus, the 
purpose of the notice, to ensure that he had the opportunity 
to participate meaningfully in the adjudication process, was 
not frustrated because he had actual knowledge of what was 
necessary to substantiate the claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  See Sanders; Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007) (holding that actual knowledge by 
the claimant cures defect in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records, together with the records of his available 
post-service private and VA care.  In this regard, the Board 
notes that pursuant to the Board's February 2005 remand 
instructions, the RO sought records of his in-service care 
while stationed in Germany, but those records are no longer 
available.  Further, in compliance with the Board's remand 
instructions, the RO sought an authorization from the veteran 
to obtain records of physical examinations that were 
performed, since 1957, by his former employer; however, the 
veteran has not completed an authorization for the release of 
those records, and indeed, as noted above, has stated he has 
no further evidence to submit.  In addition, he was afforded 
a hearing before the undersigned Veterans Law Judge in July 
2004, and the transcript of that proceeding has been 
associated with the claims folder.

In the February 2005 remand, the Board instructed the RO to 
afford the veteran a VA examination if relevant records were 
obtained.  As discussed above, no such records were 
associated with the claims folder since the February 2005 
remand, and the Board acknowledges that, to date, VA has 
neither afforded the veteran an examination nor solicited a 
medical opinion as to the onset and/or etiology of his 
cervical spine disability or headaches.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

The evidence shows that the veteran's cervical spine 
disability and headaches were diagnosed many years after 
service, and there is no medical evidence that even suggests 
a relationship between these conditions and service.  
Further, as will be discussed below, the Board finds that the 
veteran's report of a continuity of cervical spine symptoms 
since service is not credible.  As such, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Thus, VA is not required 
to afford him a medical examination and/or obtain a medical 
opinion as to the etiology or onset these disabilities.  As 
such, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

The veteran asserts that service connection is warranted for 
a cervical spine disability and headaches because he has had 
both of these disabilities since service.  In support, the 
veteran reports that he sustained trauma as a consequence of 
a motor vehicle accident while stationed in Germany, and that 
since that time, he has had chronic cervical spine and 
headaches.  He maintains that although he received no formal 
treatment while on active duty, he has treated the 
disabilities over-the-counter medications such as Advil and 
Tylenol.  In addition, he asserts that because he has had 
these problems since he was on active duty in the 1950s, any 
post-service motor vehicle accident was not the cause of 
either condition.  

Alternatively, although he maintains that his headaches had 
their onset during service, the veteran seeks service 
connection for headaches on the basis that he developed the 
condition due to his cervical spine disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Pursuant to 38 C.F.R. § 3.310(b) secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See also Allen.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Thus, the Board must assess the veteran's competence to 
report sustaining cervical spine injury during service, his 
report that he has suffered from cervical spine problems and 
headaches since that time, as well as his credibility.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr and Washington, the Court noted that a veteran was 
competent to testify to factual matters of which he had 
first-hand knowledge, and citing its earlier decision in 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
personal knowledge of the witness; see also 38 C.F.R. 
§ 3.159(a)(2) (2007) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

Further, the Federal Circuit held in Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  As a finder 
of fact, though, the Board may weigh the absence of 
contemporaneous records when assessing the credibility of the 
lay evidence.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other 
evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996).  

In its role as a finder of fact, the veteran concludes that 
the veteran's report of having a continuity of cervical spine 
problems and headaches is inconsistent with the evidence of 
record and thus not credible.  In reaching this 
determination, the Board notes that a careful review of the 
substantial medical evidence in the claims folder reveals 
that that while seeking treatment for several conditions 
during service, and in seeking care for numerous conditions 
during the several decades following his discharge from 
active duty in July 1957, the veteran failed to even mention, 
let alone complain, of having any cervical spine problems or 
headaches.  Moreover, while seeking a compensable rating for 
his sebaceous cysts, in sworn October 1997 testimony, he 
argued that the condition was productive of headaches; until 
this appeal, the veteran did not contend that his headaches 
were present since service or were related to his cervical 
spine disability.  Finally, there is no medical evidence that 
even suggests a link between the veteran's cervical spine 
disability or his headaches with his period of active duty.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims and that 
service connection must be denied for a cervical spine 
disability and for headaches.

In reaching these determinations, the Board notes that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, he is not competent to provide the 
required medical nexus evidence.  In any event, the Board 
does not find his report of having chronic cervical spine 
problems and headaches since sustaining an in-service 
cervical spine injury to be credible.  Thus, service 
connection is not warranted for these conditions.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for headaches is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


